ORDER
PER CURIAM.
Plaintiffs, L.J., by and through her next Mend and parent D.V.C., and D.V.C. individually, appeal from the trial court’s judgment quashing their equitable garnishment against Defendant, Vigilant Insurance Company. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, *166setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(5) and deny Defendant’s motion to dismiss the appeal.